Citation Nr: 0404671	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  03-12 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for L4-L5 disk herniation. 


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to June 
1983; he also had over three months of inactive duty.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.   

The Board notes that in March 2002, the veteran filed an 
application of entitlement to VA pension benefits.  This 
matter has not been adjudicated by the RO and is referred for 
appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.


REMAND

On his substantive appeal, the veteran indicated that he 
wished to have a hearing before a Veterans Law Judge at his 
local VA office.  In July 2003, the RO sent him a form asking 
him to clarify what type of hearing he wanted.  There is no 
response from the veteran contained in the claims file.  
However, the RO thereafter sent the veteran a letter, dated 
in September 2003, indicating that the veteran had been 
scheduled for a Travel Board hearing for October 29, 2003.  A 
handwritten notation made on an October 2003 letter reminding 
the veteran of his Travel Board hearing stated that the 
hearing notification letter was sent to the wrong address.  
As a result, the veteran was contacted by telephone at which 
time he indicated that he would like a new hearing date.  
This request was granted by the RO and in a December 2003 
letter the veteran was notified that he had been rescheduled 
for a video-conference hearing on January 29, 2004.  On 
January 26, 2004, prior to such scheduled hearing, the 
veteran contacted the RO and indicated that he did not want a 
video-conference hearing; he instead requested a personal 
hearing.  Such hearing has not been scheduled.  38 C.F.R. § 
20.703 (2003).  

Accordingly, this case is REMANDED for the following:

The RO should schedule the veteran for a 
hearing at the RO before a Veterans Law 
Judge.



Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

